Case: 1:20-cr-00133-DCN Doc #: 3 Filed: 02/26/20 1 of 2. PagelD #: 9

IN THE UNITED STATES DISTRICT COURT ©”
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

topes!
: ve i

 

UNITED STATES OF AMERICA, ) eee : . a “ag
) 72:20 CR 135
Plaintiff, )
) oo | .
Vv. ) ——
) .
DOUGLAS D. BENNS, ) MOTION TO SEAL INDICTMENT
)
Defendant. )

Now comes the United States of America, by and through counsel, Justin E. Herdman,
United States Attorney, and Brian M. McDonough, Assistant United States Attorney, and
respectfully moves this Court for an order sealing the attached: indictment for the following
reason(s): Threat to public. —

The government further requests this Court to order that an Assistant United
States Attomey of the Criminal Division of the United States Attorney's Office for the Northern
District of Ohio may obtain, upon request,-a certified copy of this indictment should the

defendant be located in another judicial district and a certified copy of this indictment is needed
Case: 1:20-cr-00133-DCN Doc #: 3 Filed: 02/26/20 2 of 2. PagelD #: 10

for forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal

Procedure.

Respectfully submitted,

TUSTIN E. HERDMAN
APNG SAttoptey ‘,

By: fi i VOY u (te ae
Brian M. McDonough (OH: Tes
Assistant United States Attorney.
United States Court House
801 West Superior Avenue, Suite 400
Cleveland, OH 44113
(216) 622-3965
(216) 522-8354 (facsimile)
Brian.McDonough@usdoj.gov
